Citation Nr: 0912367	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for service-connected acromioclavicular separation, 
right, dominant.

2.  Entitlement to service connection for cervical 
spondylosis, C5-C6, without radiculopathy, secondary to 
service-connected acromioclavicular separation, right, 
dominant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 to June 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Veteran withdrew his request for a hearing in August 
2008.

The Board remanded the claims in September 2007 and August 
2008.  Unfortunately, the appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 20 
percent for his service-connected acromioclavicular 
separation, right, dominant.  The Veteran asserts his 
disability has worsened.

A remand is necessary in order to determine the current level 
of severity of the Veteran's acromioclavicular separation.  
The Court has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the most 
recent VA examination of record, in July 2003, is inadequate 
to determine a current disability rating.  The examiner did 
not note whether the Veteran experienced pain on any of the 
range of motion testing.  The Supplemental Statement of the 
Case dated October 2008 refers to a VA examination conducted 
in August 2005; however, the Board is unable to locate this 
document in the claims folder.  A VA examination is necessary 
to provide a thorough assessment of the Veteran's current 
level of disability.

The Veteran is also seeking entitlement to service connection 
for cervical spondylosis, C5-C6, without radiculopathy, as 
secondary to his service-connected acromioclavicular 
separation, right, dominant.  A VA examination is necessary 
to obtain a nexus opinion.  Although a conclusory opinion was 
given during the July 2003 examination, the examiner did not 
state the basis for his opinion.  An examination is necessary 
to obtain a full nexus opinion.  

Additionally, if the Veteran is obtaining treatment for 
either disability, any updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records, including any VA examination 
of the shoulder conducted in August 
2005.  

2.  Afford the Veteran a VA examination 
in order to determine the current 
severity of his acromioclavicular 
separation, right, dominant.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Shoulder and Arm Disabilities, 
Diagnostic Codes 5200 - 5203.  38 
C.F.R. § 4.71a (2008).  The pertinent 
rating criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examination report must 
include ranges of motion, with 
notations as to the degree of motion at 
which the Veteran experiences pain, if 
any. 

3.  Ask the examiner who conducted the 
VA examination of July 2003 to provide 
an addendum opinion to address the 
question of whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's cervical 
spondylosis is proximately due to or 
aggravated by his service-connected 
acromioclavicular separation, right, 
dominant.  If this person is 
unavailable, provide the Veteran a VA 
examination for cervical spondylosis, 
C5-C6, without radiculopathy.  The 
examiner should identify and completely 
describe all current symptomatology.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's cervical spondylosis is 
proximately due to or aggravated by his 
service-connected acromioclavicular 
separation, right, dominant.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

